PELLEGRINI, Judge.
The Commonwealth of Pennsylvania (Commonwealth) appeals an order of the Court of Common Pleas of Westmoreland County (trial court) dismissing the criminal information charging CSX Transportation, Inc. (CSX) with violating the Fish and Game' Code.1
On August 23, 1989, two CSX freight trains were traveling on adjacent railroad tracks in Westmoreland County. Because of heavy rainfall and flooding in the area undermining the roadbed, the tracks collapsed and the trains derailed while passing each other. As a result of the derailment, one of the train cars broke open and corn syrup leaked out and flowed into the nearby Youghiogheny River, killing approximately 10,000 fish. On August 22, 1991, at the request of the Fish and Game Commission, the Westmoreland County District Attorney’s Office filed a criminal complaint charging CSX with a violation of Section 2504(a)(2) of the Fish and Game Code, Act of October 16, 1980, P.L. 996, 30 Pa.C.S. § 2504(a)(2), which provides:2
*1330Pollution of Waters
(a) General Rule. — No person, regardless of intent, shall:
sj: >-c ¿¡t }¡« »■;
(2) Allow any substance, deleterious, destructive or poisonous to fish, to be turned into or allowed to run, flow, wash or be emptied into any waters within or bordering on this Commonwealth.
[[Image here]]
CSX filed a pre-trial motion to dismiss, contending that the statute is unconstitutionally vague and violated due process by imposing criminal liability for passive conduct and excessive and unreasonable penalties. It contended that absolute liability statutes may impose criminal liability only for an affirmative act. Not reaching the constitutional issues, the trial court dismissed the information, finding the Pollution of Waters section of the Fish and Game Code failed to clearly set forth a duty to perform or standard of behavior as required by Section 301 of the Crimes Code, 18 Pa.C.S. § 301. This appeal followed.3
Section 301 of the Crimes Code requires a voluntary act on the part of the actor to impose criminal liability. It provides:
(a) General rule. — A person is not guilty of an offense unless his liability is based on conduct which includes a voluntary act or the omission to perform an act of which he is physically capable.
(b) Omission as basis of liability. — Liability for the commission of an offense may not be based on an omission unaccompanied by action unless:
(1) the omission is expressly made sufficient by the law defining the offense; or
(2) a duty to perform the omitted act is otherwise imposed by law.
í{í ‡ s{s ❖ ❖ #
Not disagreeing that Section 301 requires a voluntary act, the Commonwealth contends that the trial court erred in holding that it was necessary to have a voluntary act for a violation of the Pollution of Waters section of the Fish and Game Code. It contends that Section 301 is not applicable because where, as here, a statute imposes absolute liability, Section 305 of the Crimes Code, 18 Pa.C.S. § 305, vitiates Section 301’s requirement that an actor commit a voluntary act to be culpable. Section 305(a)(2) of the Crimes Code, 18 Pa.C.S. § 305(a)(2) provides:
The requirements of culpability prescribed by section SOI of this title (relating to requirement of voluntary act) and section 302 of this title (relating to general requirements of culpability) do not apply to:
[[Image here]]
(2) offenses defined by statutes other than this title, insofar as a legislative purpose to impose absolute liability for such offenses or with respect to any material element thereof plainly appears. (Emphasis added.)
[[Image here]]
If, then, the Pollution of Waters section of the Fish and Game Code imposes absolute liability, there is no need for the Commonwealth to establish a “voluntary act” to establish liability. The key phrase in the Pollution of Waters section of the Fish and Game Code is “regardless of intent”. The phrase “regardless of intent” indicates that the General Assembly intended that the motive of the actor be immaterial; instead, the only question to be resolved is whether the act occurred — i.e., a harmful substance was al*1331lowed to flow into Commonwealth waters. By taking away the requirement that the act be voluntary, the General Assembly imposed absolute liability for those controlling hazardous materials to not allow these materials to enter the waters of the Commonwealth.
If the Pollution of Waters section of the Fish and Game Code imposes absolute liability, CSX then contends that it violates due process under the Fourteenth Amendment of the United States Constitution, and Article 1, Section 9 of the Pennsylvania Constitution.4 According to CSX, the Pollution of Waters section of the Fish and Game Code violates due process by impermissibly imposing criminal liability for passive conduct— merely “allowing” a substance harmful to fish to flow into the waters. Normally, a criminal conviction does require both an act and criminal or wrongful intent. Morissette v. United States, 342 U.S. 246, 72 S.Ct. 240, 96 L.Ed. 288 (1951). “Public welfare” statutes, however, often dispense with the intent requirement imposing, instead, absolute liability.5 Absolute liability is imposed in these types of statutes because the proscribed conduct is subject to stringent public regulation and may seriously threaten the community’s health or safety. See Baumgardner Oil Company v. Commonwealth, 146 Pa.Commonwealth Ct. 530, 547 n. 10, 606 A.2d 617, 625 n. 10 (1992). Criminal liability for unintended consequences of activities engaged in by an actor, such as the transporting of hazardous materials, can also be imposed. See Morissette.
 In this case, the Pollution of Waters section of the Fish and Game Code imposes on the party with control over the harmful substance a duty to absolutely prevent it from entering Commonwealth waters. CSX was absolutely required while transporting hazardous materials not to allow those materials to enter the Commonwealth’s waters. The fact that the derailment was caused by the rains and flooding did not relieve CSX of its duty to prevent the corn syrup from flowing into the river after the railcar broke open. Derailments are not so uncommon that it is unreasonable to expect a rail transportation company to be prepared to handle their consequences. Moreover, an ordinary person would not be surprised to learn that allowing a hazardous substance to enter the Commonwealth’s waters is prohibited.6 Morissette.
*1332Finally, CSX contends that the penalties imposed by the Pollution of Waters section of the Fish and Game Code are so excessive as to violate due process. A violator of the Pollution of Waters section of the Fish and Game Code is subject to one or all of the following: a fine of not less than $250 nor more than $5,000, imprisonment of up to 90 days and a fine of $10 per fish killed.7 CSX specifically challenges the fine per fish killed. State legislatures may fix penalties for unlawful conduct as long as “the fines imposed are not so grossly excessive as to amount to a deprivation of property without due process.” Waters-Pierce Oil Company v. Texas, 212 U.S. 86, 111, 29 S.Ct. 220, 227, 53 L.Ed. 417 (1909). A fine amounts to a deprivation of property when it is so great as to be confiscatory. Commonwealth v. Church, 513 Pa. 534, 541, 522 A.2d 30, 34 (1987).
In Church, the defendant pleaded guilty to operating an overweight vehicle and, pursuant to Section 4902(g)(1) of the Motor Vehicle Code, Act of June 17, 1976, P.L. 162, as amended, 75 Pa.C.S. § 4902(g)(1), was subject to a fine of $13,517.50. Our Supreme Court held that the graduated penalties provided for in Section 4902(g)(1) were not unconstitutional as being excessive. Because the fines were intended to punish violators and deter future or continued violators, “the amount of the fine need not be limited to the cost incurred by the Commonwealth for each violation.” Id. The fact that a particular fine might be greater than the actual damage caused by the violation does not make the fine excessive. Id.'
Similarly, in Baumgardner, we also found that the imposition of fines between $2,500 and $100,000 per day pursuant to Section 606 of the Solid Waste Management Act (SWMA), Act of July 7, 1980, P.L. 380, 35 P.S. § 6018.606, were not excessive.8 146 Pa.Commonwealth Ct. at 547, 606 A.2d at 625. In Baumgardner, the defendant was charged under Section 401 of the SWMA, 35 P.S. § 6018.401, with various third degree misdemeanors and a second degree misdemeanor for unlawful management of hazardous waste. After reviewing federal case law that upheld strict liability statutes providing for harsher penalties, we held that the penalties contained in the SWMA were constitutional and did not violate due process. Id.
Because CSX’s violation resulted in multiple fish being killed subjecting it to a large fine does not mean that the individual penalties provided for in this section violate due *1333process. In fact, the penalties imposed here are less stringent than those imposed by Section 606 of the SWMA. The Pollution of Waters section of the Fish and Game Code is intended to protect fisheries and wildlife and the $10 penalty for each fish killed is appropriate for the harm and not excessive. Church.
Accordingly, the order of the trial court is reversed.

ORDER

AND NOW, this 6th day of January, 1995, the order of the Court of Common Pleas of Westmoreland County dated October 21, 1992, at No. 3255C 1991, is reversed.

. The Commonwealth originally filed an appeal in Superior Court which transferred the matter to this court pursuant to 42 Pa.C.S. § 5103 and Pa.R.A.P. 751. We have jurisdiction of this appeal pursuant to Section 762(a)(2) of the Judicial Code, 42 Pa.C.S. § 762(a)(2), which provides:
[T]he Commonwealth Court shall have exclusive jurisdiction of appeals from final orders of the court of common pleas in the following cases:
[[Image here]]
(2) Governmental and Commonwealth regulatory criminal cases. — All criminal actions or proceedings for the violation of any:
[[Image here]]
(ii) Regulatory statute administered by any Commonwealth agency....
[[Image here]]


. Violations of Section 2504 are third degree misdemeanors, Section 2504(d), 30 Pa.C.S. § 2504(d), punishable as follows:
Section 923(a)(5) of the Fish and Game Code, 30 Pa.C.S. § 923(a)(5):
For a misdemeanor of the third degree, a fine of not less than S250 nor more than $5,000, or imprisonment not exceeding 90 days or both.
[[Image here]]
Section 923(b), 30 Pa.C.S. § 923(b):
In addition to the penalties in subsection (a), a fine of $10 may be imposed for each fish taken, caught, killed, possessed or sold in violation of this title....
[[Image here]]


. A decision to grant a motion to quash any information is within the sound discretion of the trial court and will be reversed only where there has been a clear abuse of discretion. Commonwealth v. Gemelli, 326 Pa.Superior Ct. 388, 474 A.2d 294 (1984). An abuse of discretion occurs when there is overriding or misapplication of the law, or the exercise of judgement that is manifestly unreasonable, or the result of bias, prejudice, ill will or partiality. P.G. Publishing Company v. Commonwealth, 389 Pa.Superior Ct. 86, 566 A.2d 857 (1989).


. Article 1, Section 9 provides:
In all criminal prosecutions the accused hath a right to be heard by himself and his counsel ... [and] he cannot be compelled to give evidence against himself, nor can he be deprived of his life, liberty or property, unless by judgment of his peers or the law of the land....
The phrases "law of the land” as used in Art. 1, § 9, and "due process of law” as used in the Fourteenth Amendment to the United States Constitution, are legal equivalents. Commonwealth v. Heck, 341 Pa.Superior Ct. 183, 197, 491 A.2d 212, 219 (1985), affirmed, 517 Pa. 192, 535 A.2d 575 (1987).


. In Morissette, the United States Supreme Court explained that public welfare offenses:
are not in the nature of positive aggressions or invasions, ..., but are in the nature of neglect where the law requires care, or inaction where it imposes a duty. Id. [342 U.S.] at 255 [72 S.Ct. at 245-46].
[[Image here]]
[This is because] [t]he accused, if he does not will the violation, usually is in a position to prevent it with no more care than society might reasonably expect and no more exertion than it might reasonably exact from one who assumed his responsibilities. Also, penalties commonly are relatively small, and conviction does no grave damage to an offender’s reputation. Id. at 256 [72 S.Ct. at 246].


.However, while no action is required when absolute liability is imposed, due process requires that the proscribed conduct and range of penalties be unambiguously identified. Commonwealth v. Parker White Metal Company, 512 Pa. 74, 91, 515 A.2d 1358, 1367 (1986).’ CSX contends that the Pollution of Waters section of the Fish and Game Code violates its due process rights because the term "allow” in the statute is ambiguous. However, the term "allow” is commonly defined as meaning "to forbear or neglect to restrain or prevent”. Webster’s Ninth New Collegiate Dictionary 72 (9th ed. 1989). Coupled with the phrase "regardless of intent”, "allow” in this section means a person or entity responsi*1332ble for a hazardous substance that permits it to enter the waters of the Commonwealth is absolutely liable. As such, this section defines "the criminal offense with sufficient definiteness that ordinary people can understand what conduct is prohibited”. Parker White Metal at 91, 515 A.2d at 1367 (citation omitted).


. In comparison, while the Water Pollution Prevention and Control Act (Clean Water Act) only imposes criminal penalties upon any person "willfully, negligently or knowingly” violating its provisions, 33 U.S.C. § 1319(c), the Protection of Navigable Waters Act (Refuse Act) is a strict liability statute imposing criminal penalties for any violations. United States v. White Fuel Corporation, 498 F.2d 619, 623 (3rd Cir.1974). In White Fuel, the defendant was fined $1,000 for discharging oil into Boston Harbor. Oil that leaked from the defendant’s underground storage tanks had indirectly seeped into the harbor. The Third Circuit rejected a "due care” defense holding that such would cripple enforcement of the Refuse Act. Id. It held any occasional harshness resulting from imposing strict liability was offset by the moderateness of the permitted fines. However, the Appeals Court noted that acts of God and of parties not under the defendant’s control could be legitimate defenses. Id. at 624.


. Section 606(f), 35 P.S. § 6018.606(f), provides:
Any person who stores, transports, treats or disposes of hazardous waste within the Commonwealth in violation of section 401, or in violation of any order of the department shall be guilty of a felony of the second degree and, upon conviction, shall be sentenced to a fine of ¡tot less than $2,500 but not more than $100,000 per day for each violation or to imprisonment for not less than two years but not more than ten years, or both. (Footnote omitted.) (Emphasis added.)
[[Image here]]